Citation Nr: 0321356	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  95-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
neck injury, to include a disability of the cervical spine.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to an evaluation in excess of zero percent 
for a herniated disc at L5-S1, from September 1, 1992 to May 
5, 1993.  

6.  Entitlement to an evaluation in excess of 20 percent for 
a herniated disc at L5-S1, from May 5, 1993.  




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1981 
to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1993 and March 1995 rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Louis, Missouri.  


REMAND

In April 2003, the Board undertook additional evidentiary 
development with respect to the issues listed on the title 
page of this decision.  This was done pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development actions 
requested by the Board have resulted in the acquisition of VA 
medical examination reports, dated in June and July 2003.  

Despite the Board's efforts to develop additional evidence in 
this case, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (permitting the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b) (West 
2002), which allows a claimant one year to submit evidence.  

In the instant case, given the receipt of additional 
evidence, a remand of the case for adjudication by the RO is 
required comply with the holding in DAV.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the additional 
information or evidence he needs to 
submit to substantiate his claims, if 
any, and of the time period for response.  
38 U.S.C.A. § 5103(b) (West 2002).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
of this and ask him to provide a copy of 
the outstanding medical records.  

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal.  
Consideration should include the evidence 
received while the case was at the Board.

If any benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case which includes 
consideration of all evidence added to the record since the 
statement of the case and the supplemental statement of the 
case, both dated in July 2000, and provide the appellant with 
an appropriate opportunity to respond.  

After providing the appellant opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period as set forth in 38 U.S.C.A. § 5103(b) (West 2002), 
if applicable, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

